Title: To Thomas Jefferson from William Short, 22 February 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Amsterdam Feb. 22. 1791

The last post from Paris which arrived in the evening after my No. 56 was sent off by the way of England brought me intelligence that the national assembly had at length decided the great and embarassing question of the cultivation of tobacco in France. It is evident that the troubles in Alsace accelerated this decision and influenced it.—They had some days before determined that they would postpone this question until some others relative to public revenue were decided. On the report of the troubles of Alsace being made by one of the committees, in which the affair of tobacco was mentioned as one of the causes of them, some members insisted and carried in the house that the order of the next day should be the discussion of that question. It was accordingly  brought on and decided that the cultivation should be free for every person in France—the manufacture and sale of it to be subject to such modifications as the assembly shall fix. By which is meant licenses that are to be granted for that purpose and from which the committee count on a revenue of two millions only. These modifications however have not yet been discussed in the assembly: but the foreign and home-made tobacco will probably be put on the same footing as to these modifications. The second article decreed without a division was that the importation of foreign manufactured tobacco should continue to be prohibited. The third which passed after much debate as to the rate of duty is on these terms. “Il sera libre d’importer par les ports qui seront designés du tabac en feuille, moyennant une taxe de 25#. par quintal. Les navires François qui importeront directement du tabac d’Amérique, ne seront soumis qu’aux trois quarts du droit.” Nothing further was then decided, and the assembly according to its desultory mode of proceeding took up other business. It is in the sequel of the plan of the committee, which I should suppose the assembly would again soon resume, to form a national regie to purchase, manufacture and sell the article for public profit. Such tobacco as the regie shall import from abroad to be subject to no duty. They are to have no monopoly except such as they may acquire by this exemption from foreign duty, their superior capital and greater skill in the manufacture of this article. It remains still for the assembly to decide with respect to this regie. I shall lose no time in informing you of what shall be further done on this subject.
I mentioned in my last what the assembly had done with respect to whale oil and codfish. They take up from time to time the subject of duties imposed on foreign articles. You will of course be informed of them in proportion as they are fixed.
The commissaries that were sent to Strasburg on account of the disorders already mentioned have re-established tranquillity there. At Colmar they were insulted and exposed to danger by the people and some of the grade nationale, but they were supported by others and have the strongest party. It is thought the decree of the assembly respecting tobacco and the troops which are to be sent there will prevent further disorder.
Admiral Cornish has returned with his squadron from the West Indies as I hear, and the French fleet consisting of six ships of the line and frigates has sailed for their islands in order to restore the force of government.

It is thought that England is still negotiating with Denmark relative to the operations of the next spring, but there is no reason as yet for believing that that country will separate its interests from those of its maritime neighbours.
It seems certain that the court of Berlin does not intend to take any further part with respect to Liège. The pretensions of the Imperial minister at the conferences of Szistow are so different from what was expected after the negotiations of Reicheinbach that they have suspended for the present the proceedings of the Congress assembled there. The best understanding certainly prevails between the two Imperial courts.
I enclose a letter to the Secretary of the Treasury and beg you to continue persuaded of the sentiments of the most perfect respect & attachment with which I have the honor to be, Dear Sir, Your most obedient & Most humble servant,

W: Short

